Citation Nr: 0707543	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 until 
June 1977.  He died in December 2002 and was survived by his 
wife (the appellant). 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Northern Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  

In a June 2005 decision, the Board affirmed the RO's decision 
and denied the appellant's claims for service connection for 
the cause of the veteran's death as well as basic eligibility 
to DEA under Chapter 35, Title 38, United States Code.

That decision was appealed to the United States Court of 
Appeals for Veterans Claims ("the Court").  In a June 2006 
order, the Court vacated the Board's decision and remanded 
the matter back to the Board for action consistent with the 
parties' Joint Motion for Remand.  The case is once again 
before the Board for review.

The Board notes that the appellant has also raised the issue 
of entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1151 (West Supp. 2005).  
As this matter has not been procedurally developed for 
appellate review, the Board refers it back to the RO for 
appropriate action. 

The veteran submitted additional evidence since the most 
recent supplemental statement of the case was issued.  Since 
the veteran submitted a waiver of initial RO consideration, 
the Board finds that it can review the newly submitted 
evidence without initial review by the RO.   38 C.F.R. § 
19.31, 20.1304(c) (2006).


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
December 2002 as a result of sudden cardiac death due to or 
as a consequence of hypertensive artery disease and coronary 
artery disease; bladder cancer was also listed a condition 
contributing to death but not resulting in the underlying 
cause. 

2.  The veteran's hypertensive artery disease, coronary 
artery disease, and bladder cancer first became manifest many 
years after service and have not been linked by competent 
medical evidence to service.  

3.  At the time of his death, the veteran was service-
connected for post-operative arthrotomy and relaxation of the 
lateral and internal cruciate ligaments of the right knee; 
ligamentous laxity of the left knee; and degenerative joint 
disease of the right and left knees; the veteran was rated as 
60 percent disabled.

4.  There is no medical evidence that the veteran contracted 
hepatitis C in service, or that this condition contributed to 
his death.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal nor a contributory cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1310, 1131, 1137 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The requirements for eligibility for DEA under Chapter 
35, Title 38, United States Code, have not been met.  38 
U.S.C.A. §§ 3501, 3510 (West Supp. 2005); 38 C.F.R. §§ 3.807, 
21.3021 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for chronic 
diseases, including certain diseases of the heart, if such is 
shown to have been manifested to a compensable degree within 
one year after a veteran was separated from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

In this case, the veteran's certificate of death shows that 
he died in December 2002 as a result of sudden cardiac death 
due to or as a consequence of hypertensive artery disease and 
coronary artery disease.  In addition, bladder cancer is 
listed as a condition contributing to death but not resulting 
in the underlying cause. An autopsy report confirms that the 
veteran died of hypertensive heart disease and coronary 
artery disease.  

The veteran's service-connected disabilities at the time of 
his death included disabilities involving both knees, for a 
combined 60 percent disability rating.  The veteran had a 
number of health problems at the time of his death, including 
bladder cancer and hepatitis C, none of which were found to 
be related to his military service.  Such facts provide 
evidence against these claims.

A review of the veteran's claims file fails to uncover a 
medical opinion of record indicating that veteran's knee 
disability was in any way related to his heart disease or 
bladder cancer.  Post-service medical records only provide 
evidence against the appellant's claim as they indicate no 
association between the veteran's service-connected 
disabilities and his heart disease or bladder cancer.

At her June 2004 hearing, the appellant testified that the 
veteran developed heart disease as a result of hepatitis C he 
contracted either in service or during surgery on one of his 
service-connected knee disabilities.  The appellant also 
indicated that she was licensed as a psychiatric technician 
nurse and a registered nurse, with experience in medical 
nursing, substance abuse, and psychiatric disorders. 

The Board finds that the appellant's theory has no merit.  
First, no medical evidence shows that the veteran contracted 
hepatitis C in service or as a result of surgery on a 
service-connected knee disability.  Instead, the record shows 
that the veteran was first diagnosed with hepatitis C in the 
late 1990s, approximately 20 years after he was discharged 
from service.  In addition, there is no medical opinion of 
record addressing the etiology of the veteran's hepatitis C.

While blood transfusions before 1992 pose an elevated risk of 
hepatitis C exposure, the veteran also underwent non-knee 
related surgeries after service, including the removal of his 
appendix, small intestine, and part of his pancreas after an 
accident in 1987.  In addition, the Board points out that 
there are many ways to contract hepatitis C.  In this regard, 
risk factors for hepatitis C include, for example purposes 
only, intravenous (IV) drug use, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.

Second, even assuming for discussion purposes that the 
veteran contracted hepatitis C in service, the preponderance 
of the evidence is against a finding that hepatitis C 
contributed to the veteran's heart disease or bladder cancer, 
which ultimately led to his death.  In other words, not only 
must the appellant show that hepatitis C was caused by the 
veteran's service or a service-connected disability, but she 
must also show that hepatitis C was either a principal or 
contributory cause of his death.  Unfortunately, this burden 
has not been met.

Once again, the post-service medical records are found to 
provide highly probative evidence against the appellant's 
claim.  In this regard, a VA physician reviewed the claims 
file in March 2004 and determined that the lack of treatment 
of the veteran's hepatitis C had nothing to do with his 
death.  The physician added, "[The veteran] died of cardiac 
death.  He also had a long history of alcohol abuse and was 
continuing to drink up until the time of his death."  Thus, 
this opinion provides highly probative evidence against the 
appellant's claim that the veteran's hepatitis C contributed 
to the cause of his death. 

The only evidence in support of the appellant's theory are 
her own statements.  The Board recognizes that the appellant 
is licensed as a psychiatric nurse and a registered nurse.  
In this regard, competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  In Black v. 
Brown, 10 Vet. App. 279, 284 (1997), the Court held that a 
nurse's statement may constitute competent medical evidence 
where the nurse has specialized knowledge regarding the area 
of medicine or participated in treatment.  

The Board finds that the medical opinion of the appellant is 
entitled to very low probative weight.  There is no evidence 
that the appellant has specialized knowledge in infectious 
diseases, such has hepatitis C, or heart disease.  Instead, 
her only specialties include mental health and substance 
abuse disorders.  As such, the appellant's own statements in 
support of her claim are not considered highly probative 
medical evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (holding that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

In any event, even if the Board were to give her opinion some 
probative value, the Board must find that this medical 
opinion is clearly outweighed by the overwhelming medical 
evidence cited above, including the VA medical opinion. 
 
While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

In this case, the Board finds the appellant's opinion is 
clearly outweighed by the post-service medical record which, 
as a whole, provides very negative and highly probative 
evidence against this claim, particularly the VA medical 
opinion cited above.

The Board acknowledges the many pages of medical research 
submitted by the appellant since May 2005 in an effort to 
provide a nexus between the veteran's hepatitis C and his 
death.  The Board has thoroughly reviewed the veteran's 
entire claims file.  However, while this evidence is 
instructive as to hepatitis C and other diseases, the 
information fails to specifically address the veteran's case 
in that it provides no medical opinion linking the veteran's 
cardiac arrest to his hepatitis C.

With regard to medical treatise evidence, the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998). In the present case, the treatise evidence 
submitted by the appellant is not accompanied by the opinion 
of any medical expert.  The Board thus concludes that this 
information is insufficient to establish the required medical 
nexus element.

The Board also notes that there is no indication that the 
veteran's hypertensive artery disease, coronary artery 
disease, and bladder cancer were incurred in or aggravated by 
service.  The veteran's service medical records make no 
reference to heart or bladder problems.  At a VA examination 
in September 1977, the veteran denied a history of heart 
problems.  In addition, a September 1978 radiology report 
notes that no active cardiopulmonary disease was seen, 
thereby providing highly probative evidence against the 
appellant's claim.  In short, the Board finds that there is 
no competent medical evidence of a nexus between the 
veteran's military service and his heart disease and bladder 
cancer.

The Board notes the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorders.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of her husband, 
but the Board may not go beyond the factual evidence 
presented in this claim to provide a favorable determination.  
Accordingly, the appeal is denied.




II. Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a).

At the time of his death, the veteran was service-connected 
for knee disabilities, rated as 60 percent disabling, thereby 
failing to qualify for a total service-connected disability.  
As discussed above, the evidence also fails to show that the 
veteran died from a service-connected disability.  
Accordingly, the appellant is not an eligible person as 
defined by statute for purposes of establishing entitlement 
to DEA; hence, the appeal is denied.

III.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in March 2003 
and July 2003, as well as a letter by the Board dated in 
September 2006: (1) informed the appellant about the 
information and evidence not of record that is necessary to 
substantiate her claims; (2) informed her about the 
information and evidence that VA will seek to provide; (3) 
informed her about the information and evidence she is 
expected to provide; and (4) requested that she provide any 
evidence in her possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice letters to the appellant or the timing of these 
letters is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Federal Circuit recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant and her representative, 
including VA treatment records, private medical records, and 
the veteran's autopsy report.  The appellant also testified 
at two personal hearings.  

The Board notes that VA has not obtained a medical opinion to 
determine whether a service-connected disability contributed 
to the cause of the veteran's death.  However, since the 
medical evidence shows that the veteran was first treated for 
heart problems, bladder cancer, and hepatitis C many years 
after service, with no competent medical evidence relating 
any of these conditions to service, a remand for an opinion 
is not necessary to decide the claims.  See 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A.              § 5103A.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


